         Case 2:19-cv-01706-JDW Document 43 Filed 07/10/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 KEVIN JOSEPH KELLY AND KARRIEM
 BEY, on behalf of themselves and all others
 similarly situated,

                Plaintiffs,
                                                        Civil Action No. 2:19-cv-1706-JDW
        v.

 REALPAGE, INC., d/b/a On-Site and RP On-
 Site LLC,

                Defendants.


       Plaintiffs Kevin Joseph Kelly and Karriem Bey, through their undersigned counsel, hereby

seek leave to file under seal portions of the Memorandum of Law in Support of the forthcoming

Motion for Class Certification, as well as Exhibits 5, 15, 19, 20, 24, and portions of Exhibits 1, 2,

3, and 4. The portions of the Memorandum sought to be filed under seal refer to the documents

and testimony contained in the Exhibits described above.

       Exhibits 1 through 4 are the transcripts of the depositions of Defendant’s corporate

representatives, portions of which Defendant designated “Confidential” pursuant to the stipulated

protective order in this matter. ECF 27.

       Exhibit 5 is a response to discovery requests that Defendant designated “Confidential”

pursuant to the stipulated protective order. Id.

       Exhibit 15 is a natively produced document from Defendant’s business records that

Defendant produced in discovery in this matter, which it designated “Confidential” pursuant to the

stipulated protective order. Id.

       Exhibit 19 is a document Defendant produced in discovery in this matter, which it

designated “Confidential” pursuant to the stipulated protective order. Id.

                                                   1
           Case 2:19-cv-01706-JDW Document 43 Filed 07/10/20 Page 2 of 4




         Exhibit 20 is a document Defendant produced in discovery in this matter, which it

designated “Confidential” pursuant to the stipulated protective order. Id.

         Exhibit 24 is a response to discovery requests that Defendant designated “Confidential”

pursuant to the stipulated protective order. Id.

         Pursuant to Local Civil Rules 5.12 and 5.1.5(a)(2) and paragraph IX of the protective order,

Plaintiff makes this motion for leave to file the above-referenced documents under seal. Pending

the Court’s ruling on this motion, Plaintiff will file redacted version of the documents. Should the

Court find that any of the material referenced herein be publicly filed, Plaintiff will promptly refile

unredacted versions of same.

Dated:      July 10, 2020                          Respectfully submitted,

                                                   KEVIN JOSEPH KELLY and KARRIEM BEY,
                                                   by their attorneys,

                                                   /s/John Soumilas
                                                   James A. Francis
                                                   John Soumilas
                                                   Lauren KW Brennan
                                                   Edward H. Skipton
                                                   FRANCIS MAILMAN SOUMILAS, P.C.
                                                   1600 Market Street, Suite 2510
                                                   Philadelphia, PA 19103
                                                   (T) 215-735-8600
                                                   (F) 215-940-8000
                                                   jfrancis@consumerlawfirm.com
                                                   jsoumilas@consumerlawfirm.com
                                                   lbrennan@consumerlawfirm.com
                                                   eskipton@consumerlawfirm.com




                                                   2
Case 2:19-cv-01706-JDW Document 43 Filed 07/10/20 Page 3 of 4




                              Michael A. Caddell
                              Cynthia B. Chapman
                              Amy E. Tabor
                              Caddell & Chapman
                              628 East 9th Street
                              Houston, TX 77007
                              T: 713.751.0400
                              E. mac@caddellchapman.com
                              E: cbc@caddellchapman.com
                              E: aet@caddellchapman.com

                              Stephanie R. Tatar
                              TATAR LAW FIRM
                              3500 West Olive Avenue, Suite 300
                              Burbank, CA 91505
                              Tel. (323) 744-1146
                              Fax. (888) 778-5695
                              stephanie@thetatarlawfirm.com




                              3
         Case 2:19-cv-01706-JDW Document 43 Filed 07/10/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was electronically filed on this date and that service is

therefore being made electronically on counsel of record for Defendant.

Date: July 10, 2020                              /s/ John Soumilas
                                                 John Soumilas




                                                4
